Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 7, 11-13, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Agrawal et al (US 2017/0236989 A1)(“Agrawal”).
                        Agrawal discloses 
                           A thermoelectric device including a body, as Agrawal discloses a glass substrate onto which a thermoelectric layer is formed (para. 0130 and claim 17)
                          A coating of thermoelectric semiconductor elements on the body, as Agrawal discloses a glass substrate onto which a thermoelectric layer is formed (para. 0130 and claim 17) 
                            The elements include brittle material particles, as Agrawal discloses the particles are not of regular crystal structure but have irregularities (para. 0060 and 0064), which is a disclosure of the particles are brittle,  of diameter range of 0.1 micron through 15 micron, as Agrawal discloses in Fig. 20a that the scale of the particles are within the recited range (Fig. 20a and para. 0035 and 0143) and Agrawal further discloses particles ranging from 2 nm to about 50 nm (para. 0085), which is included in the recited range,  the particles have a functional thermoelectric property, as Agrawal discloses thermoelectric performance of the particles (para. 0134).
                  Re claim 2:  Agrawal discloses particles which are irregularaly shaped (Fig. 20a and the discussion of Fig. 20a as stated above in the rejection of claim 1) on glass (Fig. 20a and para. 0130 and claim 17).  With respect to the recited steps,   Product by process claims are not limited by the manipulations of the recited steps, only the structure implied by the steps (MPEP 2113).
               Re claim 3:  Agrawal does not disclose additional binding agent for example, in the example relied upon in the rejection of claim 1.
             Re claim 7:  Agrawal discloses brittle particles as stated in the rejection of claim 1 above, and Agrawal also discloses varying the composition of the formed layer  (para.    0073   and 0081).
                    Re claim 11:  Agrawal discloses the device as stated in the rejection of claim 1 above.    With respect to the recited steps,   Product by process claims are not limited by the manipulations of the recited steps, only the structure implied by the steps (MPEP 2113).
                  Re claim 12:      Agrawal discloses 
                           A  piezoelectric device including a body, as Agrawal discloses a glass substrate onto which a thermoelectric layer is formed (para. 0130 and claim 17)
                          A coating of thermoelectric semiconductor elements on the body, as Agrawal discloses a glass substrate onto which a thermoelectric layer is formed (para. 0130 and claim 17) 
                            The elements include brittle material particles, as Agrawal discloses the particles are not of regular crystal structure but have irregularities (para. 0060 and 0064), which is a disclosure of the particles are brittle,  of diameter range of 0.1 micron through 15 micron, as Agrawal discloses in Fig. 20a that the scale of the particles are within the recited range (Fig. 20a and para. 0035 and 0143) and Agrawal further discloses particles ranging from 2 nm to about 50 nm (para. 0085), which is included in the recited range,  the particles have a functional thermoelectric property, as Agrawal discloses thermoelectric performance of the particles (para. 0134).
             Re claim 13:   Agrawal discloses irregularly shaped bodes in Fig. 20a.
             Re claim 15: Agrawal discloses brittle particles as stated in the rejection of claim 1 above, and Agrawal also discloses varying the composition of the formed layer  (para.    0073   and 0081), which is a disclosure of a plurality of layers.
                 Re claim 16:       Agrawal discloses 
                           A thermoelectric device including a body, as Agrawal discloses a glass substrate onto which a thermoelectric layer is formed (para. 0130 and claim 17)
                          A coating of thermoelectric semiconductor elements on the body, as Agrawal discloses a glass substrate onto which a thermoelectric layer is formed (para. 0130 and claim 17) 
                            The elements include brittle material particles, as Agrawal discloses the particles are not of regular crystal structure but have irregularities (para. 0060 and 0064), which is a disclosure of the particles are brittle,  of diameter range of 0.1 micron through 15 micron, as Agrawal discloses in Fig. 20a that the scale of the particles are within the recited range (Fig. 20a and para. 0035 and 0143) and Agrawal further discloses particles ranging from 2 nm to about 50 nm (para. 0085), which is included in the recited range,  the particles have a functional thermoelectric property, as Agrawal discloses thermoelectric performance of the particles (para. 0134).
                    Agrawal does not disclose additional binding agent for example, in the example relied upon in the rejection of the example stated in this rejection in the portions of the Argawal reference relied upon in this rejection.
               Re claim 17:  Argawal discloses in Fig. 20 a the particles are irregularly shaped.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al (US 2017/0236989 A1)(“Agrawal”) as applied to claim 1 above, and further in view of Kanatzidis et al (US 2005/0076944 A1)(“Kanatzidis”).
Argawal discloses the limitations of claim 1 as stated above.  Argawal is silent with respect to the semiconductor material being N or P.
Kanatzidis, in the same field of endeavor of thermoelectric composition (Abstract), discloses a thermoelectric device formed of n type and p type semiconductor (para. 0077) and may be set up as a heat pump or a  thermoelectric power generator (para. 0083, and 0085-0086).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Kanatzidis with the materials disclosed by Argawal because Kanatzidis discloses materials which include copper and selenides (para. 0059 and 0044) may be used in a thermoelectric heat pump or power generator.
Re claim 5:  The combination of Agrawal and and Kanatzidis disclose n and p type semiconductor material as stated above in the rejection of claim 4.
Re claim 6:  Argawal discloses antimony and bismuth , including tellurides of antimony and bismuth (para. 0070).


Claim(s) 18-20is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al (US 2017/0236989 A1)(“Agrawal”) as applied to claim 16 above, and further in view of Kanatzidis et al (US 2005/0076944 A1)(“Kanatzidis”).
Argawal discloses the limitations of claim 16 as stated above.  Argawal is silent with respect to the semiconductor material being N or P.
Kanatzidis, in the same field of endeavor of thermoelectric composition (Abstract), discloses a thermoelectric device formed of n type and p type semiconductor (para. 0077) and may be set up as a heat pump or a  thermoelectric power generator (para. 0083, and 0085-0086).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Kanatzidis with the materials disclosed by Argawal because Kanatzidis discloses materials which include copper and selenides (para. 0059 and 0044) may be used in a thermoelectric heat pump or power generator.
Re claim 18:  The combination of Agrawal and and Kanatzidis disclose n and p type semiconductor material as stated above in the rejection of claim 4.
Re claim 19:  Argawal discloses antimony and bismuth , including tellurides of antimony and bismuth (para. 0070).
Re claim 20:  Argawal discloses antimony and bismuth , including tellurides of antimony and bismuth (para. 0070).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895